Case 8:19-cv-01299-MSS-CPT Document 1-3 Filed 05/30/19 Page 1 of 9 PageID 89




                   EXHIBIT 2
    Case 8:19-cv-01299-MSS-CPT Document 1-3 Filed 05/30/19 Page 2 of 9 PageID 90
A   lb.

;_:_t CT Corporation                                                               Service of Process
                                                                                   Transmittal
                                                                                   05/02/2019
                                                                                   CT Log Number 535405806
          TO:     INGRID CERIZO
                  Progressive Casualty Insurance Company
                  600 N WEST SHORE BLVD STE 400
                  TAMPA, FL 33609-1145


          RE:     Process Served in Florida

          FOR:    Progressive American Insurance Company (Domestic State: OH)




          ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

          TITLE OF ACTION:                 CLEARVIEW IMAGING, LLC, etc. as assignee, individually, and on behalf of all
                                           similarly situated, Pltf. vs. PROGRESSIVE AMERICAN INSURANCE COMPANY, Dft.
          DOCUMENT(S) SERVED:              Notice(s), Summons, Complaint, Exhibit(s)
          COURT/AGENCY:                    Hillsborough County Circuit Court, FL
                                           Case # 19CA003580
          NATURE OF ACTION:                Insurance Litigation
          ON WHOM PROCESS WAS SERVED:      C T Corporation System, Plantation, FL
          DATE AND HOUR OF SERVICE:        By Electronic Receipt on 05/02/2019
          JURISDICTION SERVED:             Florida
          APPEARANCE OR ANSWER DUE:        Within 20 days after service, exclusive of the day or service (Document(s) may
                                           contain additional answer dates)
          ATTORNEY(S) / SENDER(S):         J. Dan Clark
                                           Clark Et Martino, P.A.
                                           3407 W. Kennedy Boulevard
                                           Tampa, FL 33609-2905
                                           813-879-0700
          REMARKS:                         Process received by Chief Financial Officer on 04/30/2019 and forwarded to C T
                                           Corporation System by electronic delivery on 05/02/2019
          ACTION ITEMS:                    CT has retained the current log, Retain Date: 05/02/2019, Expected Purge Date:
                                           05/07/2019

                                           Image SOP

                                           Email Notification, INGRID CERIZO ingrid_cerizo@progressive.com

                                           Email Notification, Progressive FL SOP flsop@progressive.com


          SIGNED:                          C T Corporation System
          ADDRESS:                         1200 South Pine Island Road
                                           Plantation, FL 33324
          TELEPHONE:                       954-473-5503




                                                                                   Page 1 of 1 / SJ
                                                                                   Information displayed on this transmittal is for CT
                                                                                   Corporation's record keeping purposes only and is provided to
                                                                                   the recipient for quick reference. This information does not
                                                                                   constitute a legal opinion as to the nature of action, the
                                                                                   amount of damages, the answer date, or any information
                                                                                   contained in the documents themselves. Recipient is
                                                                                   responsible for interpreting said documents and for taking
                                                                                   appropriate action. Signatures on certified mail receipts
                                                                                   confirm receipt of package only, not contents.
        Case 8:19-cv-01299-MSS-CPT Document 1-3 Filed 05/30/19 Page 3 of 9 PageID 91  11III 1111111111111111111111111111111111111111111111111111111111



                                                                                                          *19-000113319*
 CHIEF FINANCIAL OFFICER
 JIMMY PATRONIS
      SIAIE UF FLORIDA




CLEARVIEW IMAGING, LLC D/B/A CLEARVIEW                               CASE #:    19-CA-003580
OPEN MRI,                                                            COURT: JUDICIAL CIRCUIT
                                                                     COUNTY: HILLSBOROUGH
PLAINTIFF(S)                                                         DFS-SOP #: 19-000113319

VS.

PROGRESSIVE AMERICAN INSURANCE
COMPANY

DEFENDANT(S)

SUMMONS, COMPLAINT




                                 NOTICE OF SERVICE OF PROCESS
NOTICE IS HEREBY GIVEN of acceptance of Service of Process by the Chief Financial Officer of the
State of Florida. Said process was received in my office by ELECTRONIC DELIVERY on Tuesday,
April 30, 2019 and a copy was forwarded by ELECTRONIC DELIVERY on Thursday, May 2, 2019 to
the designated agent for the named entity as shown below.


           PROGRESSIVE AMERICAN INSURANCE COMPANY
           DONNA MOCH
           1200 SOUTH PINE ISLAND ROAD
           PLANTATION, FL 33324




*Our office will only serve the initial process(Summons and Complaint) or Subpoena and is not responsible
for transmittal of any subsequent filings, pleadings, or documents unless otherwise ordered by the Court
pursuant to Florida Rules of Civil Procedure, Rule #1.080




                                                                      Jimmy Patronis
                                                                      Chief Financial Officer



JENNIFER LIZA
CLARK & MARTINO
3407 W. KENNEDY BLVD
TAMPA, FL 33609
                                                                                                                      HB1




                                        Office of the General Counsel - Service of Process Section
                           200 East Gaines Street - P.O. Box 6200 - Tallahassee, FL 32314-6200 - (850)413-4200
Case 8:19-cv-01299-MSS-CPT Document 1-3 Filed 05/30/19 Page 4 of 9 PageID 92



                   IN THE CIRCUIT COURT OF THE THIRTEENTH JUDICIAL CIRCUIT,
                          IN AND FOR HILLSBOROUGH COUNTY, FLORIDA
                                    CIRCUIT CIVIL DIVISION

Clearview Imaging, LLC d/b/a Clearview Open
MRI                                                            Case No.: 19-CA-003580
Plaintiff(s)
vs
Progressive American Insurance Company                         Division I
Defendant(s)
                                              SU1VIIVIONS
THE STATE OF FLORIDA:
To Each Sheriff of the State:
        YOU ARE CO1VIIVIANDED to serve this summons and a copy of the complaint or petition in this
action on defendant(s)
                              Progressive American Insurance Company
                              C/O CFO 200 E GAINES ST
                              TALLAHASSEE FL 32399

          Each defendant is required to serve written defenses to the complaint or petition on J DAN CLARK, plaintiff's
attorney, whose address is 3407 WKENNEDY BOULEVARD TAMPA FL 33609-2905 within 20' days after
service of this summons on that defendant, exclusive of the day of service, and to file the original of the defenses
with the clerk of this court either before service on plaintiff's attorney or immediately thereafter. If a defendant
fails to do so, a default will be entered against that defendant for the relief demanded in the complaint or petition.
DATED on April 29, 2019.
Attorney: J DAN CLARK                                    PAT FRANK
Attorney For: Clearview Imaging, LLC                      As Clerk of the Court
Address: 3407 WKENNEDY BOULEVARD
TAMPA FL 33609-2905

                                                       Dana Caranante, Deputy Clerk
Florida Bar No: 106471                                 Prepared By:Sylvia Young, Deputy Clerk
                                                       P.O. Box 3360                 800 E Twiggs St
                                                       Tampa, FL 33601               Room 101
                                                                                     Tampa FL 33602
                                                       (813)276-8100
  Except when suit is brought pursuant to section 768.28, Florida Statutes, if the State of Florida, one of its
agencies, or one of its officials or employees sued in his or her official capacity is a defendant, the time to be
inserted as to it is 40 days. When suit is brought pursuant to section 768.28, Florida Statutes, the time to be
inserted is 30 days.
If you are a person with a disability who needs any accommodation in order to
participate in this proceeding, you are entitled, at no cost to you, to the provision of
certain assistance. Please contact the ADA Coordinator, Hillsborough County
Courthouse, 800 E. Twiggs St., Room 604, Tampa, Florida 33602, (813) 272-7040, at
least 7 days before your scheduled court appearance, or immediately upon receiving
this notification if the time before the scheduled appearance is less than 7 days; if
you are hearing or voice impaired, call 711.


                                                       Electronically Filed: Hillsborough County / 13th Judicial Circuit
Case 8:19-cv-01299-MSS-CPT Document 1-3 Filed 05/30/19 Page 5 of 9 PageID 93



Florida Rules of Civil Procedure Form 1.902(a), Summons (06/10)




                                                                  Electronically Filed: Hillsborough County / 13th Judicial Circuit
Case 8:19-cv-01299-MSS-CPT Document 1-3 Filed 05/30/19 Page 6 of 9 PageID 94



                                                       IMPORTANT
A lawsuit has been filed against you. You have 20 calendar days after this summons is served on you to file a
written response to the attached complaint with the clerk of this court. A phone call will not protect you. Your
written response, including the case number given above and the names of the parties, must be filed if you want
the court to hear your side of the case. If you do not file your response on time, you may lose the case, and your
wages, money, and property may thereafter be taken without further warning from the court. There are other legal
requirements. You may want to call an attorney right away. If you do not know an attorney, you may call an
attorney referral service or a legal aid office (listed in the phone book).
If you choose to file a written response yourself, at the same time you file your written response to the court you
must also mail or take a copy of your written response to the "Plaintiff/Plaintiff s Attorney" named in the
documents.
                                                      IMPORTANTE
Usted ha sido demandado legalmente. Tiene 20 dias, contados a partir del recibo de esta notificacion, para
contestar la demanda adjunta, por escrito, y presentarla ante este tribunal. Una llamada telefonica no lo protegera.
Si usted desea que el tribunal considere su defensa, debe presentar su respuesta por escrito, incluyendo el numero
del caso y los nombres de las partes interesadas. Si usted no contesta la demanda a tiempo, pudiese perder el caso
y podria ser despoj ado de sus ingresos y propiedades, o privado de sus derechos, sin previo aviso del tribunal.
Existen otros requisitos legales. Si lo desea, puede usted consultar a un abogado inmediatamente. Si no conoce a
un abogado, puede llamar a tma de las oficinas de asistencia legal que aparecen en la guia telefonica.
Si desea responder a la demanda por su cuenta, al mismo tiempo en que presenta su respuesta ante el tribunal,
debera usted enviar por correo o entregar tma copia de su respuesta a la persona denominada abajo como
"Plaintiff/Plaintiff s Attorney" (Demandante o Abogado del Demandante).
                                                       IMPORTANT
Des poursuites judiciares ont ete entreprises contre vous. Vous avez 20 jours consecutifs a partir de la date de
l'assignation de cette citation pour deposer tme reponse ecrite a la plainte ci-jointe aupres de ce tribunal. Un
simple coup de telephone est insuffisant pour vous proteger. Vous etes obliges de deposer votre reponse ecrite,
avec mention du numero de dossier ci-dessus et du nom des parties nommees ici, si vous souhaitez que le tribunal
entende votre cause. Si vous ne deposez pas votre reponse ecrite dans le relai requis, vous risquez de perdre la
cause ainsi que votre salaire, votre argent, et vos biens peuvent etre saisis par la suite, sans auctm preavis ulterieur
du tribunal. Ii y a d'autres obligations juridiques et vous pouvez requerir les services immediats d'tm avocat. Si
vous ne cormaissez pas d'avocat, vous pourriez telephoner a tm service de reference d'avocats ou a un bureau
d'assistance juridique (figurant a l'armuaire de telephones).
Si vous choisissez de deposer vous-meme tme reponse ecrite, il vous faudra egalement, en meme temps que cette
formalite, faire parvenir ou expedier tme copie de votre reponse ecrite au "Plaintiff/Plaintiff s Attorney"
(Plaignant ou a son avocat) nomme ci-dessous.




                                                       Electronically Filed: Hillsborough County / 13th Judicial Circuit
          Case 8:19-cv-01299-MSS-CPT
Filing # 87519147                      Document
                   E-Filed 04/05/2019 09:23:18  1-3 Filed 05/30/19 Page 7 of 9 PageID 95
                                               AM

   FORM 1.997. CIVIL COVER SHEET

   The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of pleadings
   or other documents as required by law. This form must be filed by the plaintiff or petitioner for the use of the Clerk of
   Court for the purpose of reporting judicial workload data pursuant to section 25.075, Florida Statutes. (See instructions for
   completion.)


       I.          CASE STYLE
                                        IN THE CIRCUIT COURT OF THE THIRTEENTH JUDICIAL CIRCUIT,
                                        IN AND FOR HILLSBOROUGH COUNTY, FLORIDA



                                                                       Case No.: _________________
                                                                       Judge: ____________________
   Clearview Imaging, LLC dba Clearview Open MRI
   Plaintiff
                 vs.
   Progressive American Insurance Company
   Defendant


       II.         TYPE OF CASE

                                                                               ☐    Non-homestead residential foreclosure
               ☐ Condominium                                                        $250,00 or more
               ☐ Contracts and indebtedness                                    ☐    Other real property actions $0 - $50,000
               ☐ Eminent domain                                                ☐    Other real property actions $50,001 - $249,999
               ☐ Auto negligence                                               ☐    Other real property actions $250,000 or more
               ☐ Negligence – other
                 ☐     Business governance                                     ☐    Professional malpractice
                 ☐     Business torts                                                 ☐      Malpractice – business
                 ☐     Environmental/Toxic tort                                       ☐      Malpractice – medical
                 ☐     Third party indemnification                                    ☐      Malpractice – other professional
                 ☐     Construction defect                                     ☒    Other
                 ☐     Mass tort                                                      ☐      Antitrust/Trade Regulation
                 ☐     Negligent security                                             ☐      Business Transaction
                 ☐     Nursing home negligence                                        ☐      Circuit Civil - Not Applicable
                 ☐     Premises liability – commercial                                ☐      Constitutional challenge-statute or
                                                                                             ordinance
                 ☐     Premises liability – residential
                                                                                      ☐      Constitutional challenge-proposed
               ☐ Products liability                                                          amendment
               ☐ Real Property/Mortgage foreclosure                                   ☐      Corporate Trusts
                 ☐     Commercial foreclosure $0 - $50,000                            ☐      Discrimination-employment or other
                 ☐     Commercial foreclosure $50,001 - $249,999                      ☐      Insurance claims
                 ☐ Commercial foreclosure $250,000 or more                            ☐      Intellectual property
                 ☐     Homestead residential foreclosure $0 – 50,000                  ☐      Libel/Slander
                 ☐     Homestead residential foreclosure $50,001 -                    ☐      Shareholder derivative action
                       $249,999
                                                                                      ☐      Securities litigation
                 ☐ Homestead residential foreclosure $250,000 or
                       more                                                           ☐      Trade secrets
                 ☐ Non-homestead residential foreclosure $0 -                         ☐      Trust litigation
                       $50,000
                 ☐ Non-homestead residential foreclosure
                       $50,001 - $249,999




 4/5/2019 9:23 AM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 1
         Case 8:19-cv-01299-MSS-CPT Document 1-3 Filed 05/30/19 Page 8 of 9 PageID 96


                                                  COMPLEX BUSINESS COURT

         This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
         Administrative Order. Yes ☐ No ☒


         III.    REMEDIES SOUGHT (check all that apply):
                   ☐ Monetary;
                   ☒ Non-monetary declaratory or injunctive relief;
                   ☐ Punitive

         IV.     NUMBER OF CAUSES OF ACTION: (              )
                 (Specify)


                 3

         V.      IS THIS CASE A CLASS ACTION LAWSUIT?
                     ☒ Yes
                     ☐ No

         VI.     HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                    ☒ No
                    ☐ Yes – If “yes” list all related cases by name, case number and court:




         VII.    IS JURY TRIAL DEMANDED IN COMPLAINT?
                     ☒ Yes
                     ☐ No



 I CERTIFY that the information I have provided in this cover sheet is accurate to the best of my knowledge and belief, and
 that I have read and will comply with the requirements of Florida Rule of Judicial Administration 2.425.

 Signature s/ J Daniel Clark      FL Bar No.:   106471
           Attorney or party                                               (Bar number, if attorney)

         J Daniel Clark 04/05/2019
                 (Type or print name)                                         Date




4/5/2019 9:23 AM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 2
          Case 8:19-cv-01299-MSS-CPT
Filing # 87519147                      Document
                   E-Filed 04/05/2019 09:23:18  1-3 Filed 05/30/19 Page 9 of 9 PageID 97
                                               AM


                   IN THE CIRCUIT COURT OF THE THIRTEENTH CIRCUIT COURT
                          IN AND FOR HILLSBOROUGH COUNTY, FLORIDA
                                        CIVIL DIVISION

          CLEARVIEW IMAGING, LLC d/b/a
          CLEARVIEW OPEN MRI, as
          assignee, individually, and on behalf
          of all similarly situated,                           Class Representation

                         Plaintiff,                            Case No. _________________

          vs.                                                  Division _________________

          PROGRESSIVE AMERICAN
          INSURANCE COMPANY,

                      Defendant.
          _____________________________________/
                              REQUEST FOR DIVISION ASSIGNMENT

                  This is a request based on local Administrative Order(s) for the Clerk of the Court to
          assign the above styled case in the:

                 x Tampa Division
                 ❑ East Division
                 ❑ Prior Division (Please indicate Case Number and Division of previously filed
                 action:________________________ )

                  I understand that the actual division assignment will be in accordance with the
          Hillsborough County Administrative Orders. If there is no supported request for specific division
          assignment, this action will be assigned a division based on a random and equitable distribution
          system.

          Name of Attorney: J. DANIEL CLARK

          Address: 3407 WEST KENNEDY BLVD., TAMPA, FL 33609

          Phone Number: (813) 879-0700

          Email Address(es): dclark@clarkmartino.com; rsmith@clarkmartino.com




 4/5/2019 9:23 AM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 1
